Citation Nr: 1703688	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  08-34 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a left hip replacement, to include as secondary to service-connected right knee disability status post knee replacement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1951 to December 1955. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the claims file is currently held by the RO in Houston, Texas.

In February 2009, the Veteran testified before a decision review officer (DRO) at the Jackson RO.  A transcript of the hearing is of record.

In a January 2013 decision, the Board denied the Veteran's claim.  The Veteran thereafter appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2013 Order, the Court granted a Joint Motion for Remand, vacated the January 2013 Board decision, and remanded the matter for readjudication consistent with the motion.  The Board then remanded the case for additional development.  The case returned to the Board in September 2014 and the Board again denied the Veteran's claim.  The Veteran thereafter appealed the Board's decision to the Court.  In an April 2015 Order, the Court granted a Joint Motion for Remand, vacated the September 2014 Board decision, and remanded the matter for readjudication consistent with the motion.  The Board remanded the matter for additional development in July 2015.  The case returned to the Board in November 2015 and the Board again denied the Veteran's claim.  The Veteran yet again appealed the Board's decision to the Court.  In a November 2016 Order, the Court granted a Joint Motion for Remand, vacated the November 2015 Board decision, and remanded the matter for readjudication consistent with the motion. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In the November 2016 Joint Motion for Remand, the parties agreed that a remand was necessary to obtain the complete opinion from a September 2015 VA examiner's report.  The parties noted that the Veteran's record contained a September 15, 2015 medical opinion that references an attachment that was not before the Board.  Specifically, on the second page of the medical opinion, the VA examiner stated "I have reviewed the conflicting medical evidence and am providing the following opinion: see below."  However, there was no further information in the record.  

The Joint Motion for Remand further stated that both parties agreed that remand was warranted to obtain a complete copy of the September 15, 2015 VA medical examiner's opinion and to readjudicate the claim.  Therefore, in accordance with the November 2016 order, the Board must remand the claim. 

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be afforded an opportunity to submit any additional medical records from private medical providers not already in the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's claims file a complete copy of the September 15, 2015, VA examiner's opinion, to include a referenced attachment in which the examiner stated he reviewed the conflicting medical evidence of record and made a notation to "see below" for his opinion.

2.  After conducting any other development deemed necessary, readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

